Per Curiam.

Memorandum The tenant transferred her entire estate in the lease without retaining a technical reversion. The decision in Lusk Operating Co. v. Gelardin (186 Misc. 817) is therefore not controlling. Here the undertenant paid rent directly to the landlord. There is a presumption of an assignment from the fact of possession and attornment to the landlord (Gillette Bros. v. Aristocrat Restaurant, 239 N. Y. 87, 89), which has not been rebutted by the landlord.
The final order should be reversed, with $30 costs, and a final order directed in favor of the undertenant, with costs.
Shientag, Eder and Hecht, JJ., concur.
Order reversed, etc.